UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February28, 2012 ATC Venture Group Inc. (Exact name of registrant as specified in its charter) Nevada 333-68570 42-1523809 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite400 Minnetonka, MN 55345 (Address of principal executive offices, including zip code) (952) 215-3100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On February 28, 2012, the Company received notice from the NYSE American Stock Exchange (“NYSE Amex”) notifying it that NYSE Amex had accepted its plan of compliance and granted it an extension until April 16, 2012 to regain compliance with the NYSE Amex continued listing standards.A copy of the NYSE Amex letter is furnished as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated March 5, 2012 Letter from NYSE American Stock Exchange, dated February 28, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATC VENTURE GROUP INC. Date: March 5, 2012 By: /s/Robert Davis Robert Davis Chief Executive Officer, Chief Operating Officer and Chief Financial Officer
